People v Adamson (2017 NY Slip Op 02921)





People v Adamson


2017 NY Slip Op 02921


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Sweeny, J.P., Richter, Andrias, Webber, Gesmer, JJ.


3733 47/12

[*1]The People of the State of New York, Respondent,
vCaroline Adamson, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Julie Holt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 26, 2012, convicting defendant, upon her plea of guilty, of conspiracy in the second degree and criminal sale of a controlled substance in the third degree, and sentencing her to an aggregate term of 5 to 15 years, unanimously affirmed.
Defendant's challenge to the voluntariness of her plea does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 665-666 [1988]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we reject it on the merits. Defendant's plea allocution establishes the voluntariness of the plea and contains nothing that casts any doubt on defendant's guilt (see People v Toxey, 86 NY2d 725 [1995]). To the extent defendant made a remark that warranted further inquiry by the court, the court's inquiry was sufficient to establish that defendant understood the charges and admitted her guilt. To the extent defendant asserts that motion practice involving other defendants in the same case affected the validity of her plea, that claim is likewise unpreserved and unavailing.
Defendant made a valid waiver of her right to appeal (see People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of her excessive sentence claim. Regardless of whether defendant validly waived her right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK